Citation Nr: 1144240	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  96-35 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 






INTRODUCTION

The Veteran had active military service from July 1970 to December 1971.  He also had additional military service in the National Guard.  

This matter is now before the Board on remand from the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Order, the Court endorsed a March 2011 Joint Motion for Partial Remand (Joint Motion) and vacated that portion of a September 2010 Board decision that denied the Veteran's claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and remanded the matter for further action consistent with the instructions in the Joint Motion.  [In the Joint Motion, the parties stated that they did not wish to disturb the Board's finding in the September 2010 decision that new and material evidence was submitted, which was sufficient to reopen the Veteran's previously denied claim for an acquired psychiatric disorder, to include PTSD.]  

In the September 2010 decision, the Board also denied two other claims, and remanded a staged rating claim for the Veteran's service-connected right eye disability, characterized as entitlement to an increased (compensable) rating for pterygium of the right eye from January 4, 1994 to January 31, 1997, a rating in excess of 20 percent from February 1, 1997 to April 17, 2005, and a rating in excess of 30 percent on and after April 18, 2005.  In the March 2011 Joint Motion, with respect to the two other claims that were denied in the September 2010 decision, because the Veteran did not intend to pursue those claims, they were deemed to have been abandoned.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.






REMAND

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)), credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In this case, the Veteran contends that he has PTSD and/or any other psychiatric disorder, to include anxiety disorder, a schizo-affective disorder, and depression, as a result of his military service.  Specifically, the Veteran's primary stressor is that while he was stationed in Vietnam, he was involved in a gun incident where a gun accidently fired, a soldier was hurt, and he did not know if the shot came from his firearm or what happened to the injured soldier.  He further maintains that after the incident, he was attacked by fellow soldiers.  In addition, he notes that he underwent a court martial for that incident but was never accused of anything.  

The Veteran's DD Form 214, Armed Forces of the United States Report of Transfer or Discharge, shows that he had active military service from July 1970 to December 1971, including service in the Republic of Vietnam from January 6, 1971 to December 16, 1971.  He received the National Defense Service Medal, the Vietnam Service Medal with 2 Stars, and the Vietnam Campaign Medal with 60 Device.  The Veteran's Military Occupational Specialty (MOS) was as a Heavy Truck Driver.  

The Veteran's service treatment records are negative for any evidence of the aforementioned gun incident, alleged attack, or alleged court martial.  In addition, the Veteran had reported that due to the incident, he had received psychiatric treatment at Ben Hua Hospital in Vietnam in June 1971.  However, in April 2005, the National Personnel Records Center (NPRC) stated that searches of the Ben Hua Hospital during the month of June 1971 were conducted but that no records were located.    

In the March 2011 Joint Motion, the parties stated that a remand was warranted for VA to attempt to verify the Veteran's claimed stressor of the aforementioned gun incident.  The parties indicated that in a March 1998 VA examination report, the Veteran provided the name of the solider that was shot in the alleged gun incident; specifically, the Veteran stated that his name was "J.G."  The parties noted that despite this information, there was no evidence showing that VA made any request for records in an attempt to confirm the Veteran's stressor.  Thus, given that the Veteran has provided the name of the soldier who was shot in the alleged gun incident, the Board finds that the RO should contact the Joint Services Records Research Center (JSRRC), or any other appropriate federal agency, in order to attempt to corroborate the claimed incident.         

The Board also notes that during the course of the appeal, the criteria for service connection for PTSD, and specifically verification of PTSD stressors, have changed.  See 38 C.F.R. § 3.304(f) (2011).  The amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred "[i]f a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service."  Id. at 3.304(f)(3).  The amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  The amended criteria is for application for claims that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as in this case.  See 75 Fed. Reg. 39843 (July 13, 2010).

In the Joint Motion, the parties stated that according to the Veteran, the recently amended regulations pertained to his stressor of the alleged gun incident.  The Veteran maintained that the amended regulations also pertained to his other asserted stressor that he witnessed American soldiers dismember Vietnamese residents while in Vietnam.  Thus, the Board finds that the claim should be remanded for a VA psychiatric examination in order to determine whether the Veteran meets the criteria for a DSM-IV diagnosis of PTSD and whether it can be confirmed that any claimed in-service stressor due to fear of hostile military or terrorist activity is adequate to support a diagnosis of PTSD, or any other psychiatric disorder, to specifically include an anxiety disorder, a schizo-affective disorder, and depression.  On remand, the Veteran should be sent another letter asking him to provide any more information that comes to his mind regarding details surrounding the stressors that he alleges he was exposed to in service.    

Accordingly, the case is REMANDED for the following action:

1.  All action required to comply with the September 2010 remand, wherein the Board remanded the staged rating claim for the Veteran's service-connected right eye disability, must be undertaken.     

2.  Contact the Veteran in order to give him another opportunity to provide any more information that comes to his mind regarding details surrounding the stressors that he alleges he was exposed to in service.  He should be asked to provide, to the best of his ability, any additional information including detailed descriptions of stressful events, identifying and describing specific events, including all dates, places, and identifying information concerning his unit(s) and the location of his unit(s) when any stressful event occurred.  He should be invited to submit statements from former service comrades or others that establish the occurrence of his claimed in-service stressful experiences.

3.  The RO must prepare a written summary of all the stressors claimed by the Veteran to have led to the onset of his PTSD and/or any other psychiatric disorder, to include anxiety disorder, a schizo-affective disorder, and depression, using any and all information regarding the Veteran's claimed stressors previously provided by him or others, to specifically include his alleged gun incident with the soldier Mr. J.G. (see March 1998 VA examination report).  This summary, along with a copy of the Veteran's DD Form 214, must then be sent to the JSRRC with a request that an attempt be made to corroborate the alleged stressors.  If additional information from the Veteran is found by the JSRRC to be needed to conduct meaningful research, such information must be sought by the RO from the Veteran.  If the Veteran does not respond, no further input from the JSRRC need be sought.  

If the JSRRC is unable to provide the specific information requested, they should be asked to direct the RO to the appropriate sources.  Any record or information obtained must be made part of the claims folder.  

4.  Thereafter, the RO should schedule the Veteran for a VA psychiatric examination to determine the nature, extent and etiology of any psychiatric disorders present. All indicated studies, tests and evaluations deemed necessary should be performed.  The examiner must identify all of the Veteran's psychiatric disorders in accordance with DSM-IV.  If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  The examiner must also specifically address whether the Veteran's identified stressors are related to a fear of hostile military or terrorist activity; whether the identified stressors are adequate to support a diagnosis of PTSD; and whether the Veteran's symptoms are related to the identified stressors.  

If a psychiatric disorder other than PTSD is diagnosed, to specifically include an anxiety disorder, a schizo-affective disorder, and depression, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the disorder had its onset during, or is otherwise attributable to, the Veteran's period of military service.   

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner should explain the rationale for any opinion given.  The claims folder must be made available for review by the examiner.

5.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.




The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).







_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


